As filed with the U.S.Securities and Exchange Commission on August 28, 2012 Registration No.: 333-182019 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No. 1 [X] (Check appropriate box or boxes) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (626) 914-7363 Elaine E. Richards, Esq. U.S. Bancorp Fund Services, LLC 2020 E. Financial Way, Suite 100 Glendora, CA91741 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 No filing fee is required because of reliance on Section 24(f) of the Investment Company Act of 1940, as amended. Title of Securities Being Registered: Shares of common stock, no par value per share, of the Becker Value Equity Fund EXPLANATORY NOTE This Post-Effective Amendment No. 1 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) on Form N-14 hereby incorporates Part A and Part B from the Trust’s filing of the definitive combined proxy statement/prospectus and statement of additional information pursuant to Rule 497(c) filed on July 13, 2012.This Post-Effective Amendment No. 1 is being filed to add the final tax opinion as an Exhibit to Part C of the Registration Statement. PROFESSIONALLY MANAGED PORTFOLIOS (the “Trust”) PART C OTHER INFORMATION Item 15.Indemnification Reference is made to Article VII of the Registrant’s Declaration of Trust (previously filed with the Registration Statement on Form N-1A (File No. 33-12213) on December 29, 1995), Article VI of Registrant’s Amended and Restated Bylaws (previously filed with the Registration Statement on Form N-1A (File No. 33-12213) on February 18, 2003), and Paragraph 6 of the Distribution Agreement (previously filed with the Registration Statement on Form N-1A (File No. 33-12213 on February 12, 2002).With respect to the Registrant, the general effect of these provisions is to indemnify any person (Trustee, director, officer, employee or agent, among others) who was or is a party to any proceeding by reason of their actions performed in their official or duly authorized capacity on behalf of the Trust.With respect to the distributor, the general effect of the relevant provisions is to indemnify those entities for claims arising out of any untrue statement or material fact contained in the Funds’ Registration Statement, reports to shareholders or advertising and sales literature. Pursuant to Rule 484 under the Securities Act of 1933, as amended, the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the Securities Act of 1933 (the “Act”) may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue.” Item 16.Exhibits Amended and Restated Agreement and Declaration of Trust is herein incorporated by reference from Post-Effective Amendment No. 211 to Professionally Managed Portfolios’ (the “Trust”) Registration Statement on Form N-1A (File No. 33-12213), filed with the Securities and Exchange Commission (“SEC”) on July 27, 2005. Amended and Restated By-Laws are herein incorporated by reference from Post-Effective Amendment No. 148 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on February 18, 2003. Voting Trust Agreements - Not Applicable Form of Agreement and Plan of Reorganization, incorporated by reference from Appendix A to the Trust’s Registration Statement on Form N-14, filed with the SEC on July9, 2012 Instruments Defining Rights of Security Holders are incorporated by reference to the Registrant’s Amended and Restated Declaration of Trust and the Registrant’s Amended and Restated Bylaws. Investment Advisory Agreement between the Trust, on behalf of the Becker Value Equity Fund, and Becker Capital Management, Incorporated dated August 23, 2012 is hereby incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on August 27, 2012. Distribution Agreement between the Trust, on behalf of the Becker Value Equity Fund, Becker Capital Management, Inc., and Quasar Distributors, LLC dated August 14, 2012 is hereby incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on FormN-1A (File No. 33-12213), filed with the SEC on August 27, 2012. Bonus, profit sharing or pension plans - Not Applicable. Part C-1 Custodian Agreement dated June 22, 2006 between the Trust and U.S. Bank, National Association is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on October 13, 2006. (9)(a) Amendment to the Custody Agreement dated August 14, 2012, on behalf of the Becker Value Equity Fund is hereby incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on August 27, 2012. (10)(a) No Rule 12b-1 plan. 10(b) Rule 18f-3 Plan by the Trust on behalf of the Becker Value Equity Fund is herein incorporated by reference from the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on August 27, 2012. Opinion and Consent of Sullivan and Worcester LLP regarding the validity of shares to be issued is hereby incorporated by reference from the Trust’s Registration Statement on Form N-14, filed with the SEC on June8, 2012 Opinion and Consent of Paul Hastings LLP regarding certain tax matters (filed herewith). Fund Administration Servicing Agreement dated June 22, 2006, between the Trust and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on October 13, 2006. (13)(a) Amendment to the Fund Administration Servicing Agreement dated August 14, 2012, on behalf of the Becker Value Equity Fund is hereby incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on August 27, 2012. 13(b) Fund Accounting Servicing Agreement dated June 22, 2006, between the Trust and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on October 13, 2006. (13)(c) Amendment to the Accounting Servicing Agreement dated August 14, 2012, on behalf of the Becker Value Equity Fund is hereby incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on August 27, 2012. (13)(d) Transfer Agent Servicing Agreement dated June 22, 2006, between the Trust and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on October 13, 2006. (13)(e) Amendment to the Transfer Agent Servicing Agreement dated August 14, 2012, on behalf of the Becker Value Equity Fund is hereby incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on August 27, 2012. (13)(f) Operating Expenses Limitation Agreement dated August 23, 2012, between the Trust, on behalf of the Becker Value Equity Fund, and Becker Capital Management, Inc. is hereby incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on August 27, 2012. (14)(a) Consent of Independent Registered Public Accounting Firm Cohen Fund Audit Services, Ltd. incorporated by reference from the Trust’s Registration Statement on Form N-14, filed with the SEC on July9, 2012. (14)(b) Consent of Independent Registered Public Accounting Firm, Tait, Weller & Baker, LLP incorporated by reference from the Trust’s Registration Statement on Form N-14, filed with the SEC on July9, 2012. Not Applicable. (16)(a) Power of Attorney for Dorothy Berry dated March 8, 2010 is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on March 31, 2010. (16)(b) Power of Attorney for Wallace Cook dated March 8, 2010 is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on March 31, 2010. (16)(c) Power of Attorney for Eric Falkeis dated March 8, 2010 is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on March 31, 2010. Part C-2 (16)(d) Power of Attorney for Carl Froebel dated March 8, 2010 is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on March 31, 2010. (16)(e) Power of Attorney for Steve Paggioli dated March 8, 2010 is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on March 31, 2010. (16)(g) Power of Attorney for Patrick Rudnick dated March 8, 2010 is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on March 31, 2010. 17(a) Form of Proxy Card is incorporated by reference from the Trust’s Registration Statement on Form N-14, filed with the SEC on July9, 2012 (17)(b) Prospectus of the Becker Value Equity Fund dated August 27, 2012 was previously filed with Professionally Managed Portfolio’s Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on August 27, 2012, and is incorporated by reference. (17)(c) Statement of Additional Information of the Becker Value Equity Fund dated August 27, 2012 was previously filed with Professionally Managed Portfolio’s Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A (File No. 33-12213), filed with the SEC on August 27, 2012, and is incorporated by reference. (17)(d) The Semi-Annual Report to Shareholders of the Becker Value Equity Fund for the Period Ended April30, 2012 was previously filed on the Unified Series Trust’s Form N-CSR with the SEC on July6, 2012 and is incorporated by reference. 17(e) The Annual Report to Shareholders of the Becker Value Equity Fund for the Period Ended October31, 2011 was previously filed on the Unified Series Trust’s Form N-CSR with the SEC on January7, 2012, and is incorporated by reference. Item 17. Undertakings The undersigned Registrant agrees that prior to any public reoffering of the securities registered through use of a prospectus which is part of this Registration Statement by any person or party who is deemed to be an underwriter within the meaning of Rule 145(c) of the Securities Act of 1933, as amended, the reoffering prospectus will contain the information called for by the applicable registration form for re-offerings by persons who may be deemed underwriters, in addition to the information called for by other items of the applicable form. The undersigned Registrant agrees that every prospectus that is filed under paragraph (1) above will be filed as part of an amendment to the Registration Statement and will not be used until the amendment is effective, and that, in determining any liability under the Securities Act of 1933, as amended, each post-effective amendment shall be deemed to be a new registration statement for the securities offered therein, and the offering of securities at that time shall be deemed to be the initial bona fide offering of them. Part C-3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment to the Registration Statement on Form N-14 to be signed below on its behalf by the undersigned, duly authorized, in the City of Glendora and State of California on August28, 2012. Professionally Managed Portfolios By: Eric W. Falkeis* Eric W. Falkeis President As required by the Securities Act of 1933, as amended, this Post-Effective Amendment to the Registration Statement has been signed below on August 28, 2012, by the following persons in the capacities indicated: Signature Title Date Steven J. Paggioli* Trustee August 28, 2012 Steven J. Paggioli Dorothy A. Berry* Trustee August 28, 2012 Dorothy A. Berry Wallace L. Cook* Trustee August 28, 2012 Wallace L. Cook Carl A. Froebel* Trustee August 28, 2012 Carl A. Froebel Eric W. Falkeis* Trustee and President August 28, 2012 Eric W. Falkeis Patrick J. Rudnick* Treasurer and Principal August 28, 2012 Patrick J. Rudnick Financial and Accounting Officer *By: /s/ Elaine E. Richards August 28, 2012 Elaine E. Richards, Attorney-In Fact pursuantto Power of Attorney 1 INDEX TO EXHIBITS Exhibit Number Description 12 Opinion and Consent of Paul Hastings LLP regarding certain tax matters 2
